Citation Nr: 0328535	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to August 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Los Angeles, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

This case was twice before the Board, in September 1999 and 
February 2001, respectively, at which times it was remanded 
for further development.  Such development having been 
completed, the case is again before the Board for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).

A personal hearing was held before a Veterans Law Judge (VLJ) 
(formerly known as Member of the Board) in July 1999.  The 
VLJ who conducted the hearing is no longer with the Board.  
In August 2003 the Board notified the veteran of his right to 
another hearing by a VLJ.  In September 2003, the veteran 
responded that he did not wish to appear at a hearing, and 
that he wanted the Board to consider his case on the evidence 
of record.  


FINDINGS OF FACT

1.  The veteran did not suffer from transient peripheral 
neuropathy that appeared within weeks or months of his 
exposure to an herbicide agent and resolved within two years 
of the date of onset.

2.  The veteran's peripheral neuropathy was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is peripheral neuropathy otherwise related to 
the veteran's active duty service.




CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
the veteran's active duty service, nor may peripheral 
neuropathy be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records, post-service 
treatment records and personal hearing testimony.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In November 1999, the veteran underwent extensive 
neurological examination and a medical opinion was obtained.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal that has not been 
obtained by the RO.  Under these circumstances, no further 
action is necessary to assistant the claimant with his claim.  

The Board also finds that all VCAA notice requirements have 
been met.  The Board's remand in February 2001, and a letter 
from the RO to the veteran in May 2001 clearly informed him 
of the provisions of VCAA with regard to what evidence he 
must obtain and which evidence VA would assist him in 
obtaining.  Moreover, the supplemental statement of the case 
in January 2003 advised of the type of evidence necessary for 
him to prevail with his claim.  The Board therefore finds 
that the veteran has been effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefit sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

However, in the present case there is no indication that he 
has any additional evidence or that he wants his appeal held 
in abeyance for the remainder of any period for submitting 
additional evidence.  In a communication received in 
September 2003, the veteran expressly requested that the 
Board consider his appeal based on the evidence of record.  
The Board therefore finds that there is no prejudice to the 
veteran as a result of any legal deficiency in the VCAA 
notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the veteran has one year to provide additional 
information or evidence.  He has made it clear that he wishes 
to proceed with appellate review based on the evidence or 
record. 

The Court of Appeals for Veterans Claims has concluded that 
the VCAA is not applicable where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim  
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claim.

II.  Factual background

The veteran's service medical records are negative for 
complaints or findings of peripheral neuropathy.  He was a 
heavy truck driver in service and he served in Vietnam.  

The veteran was seen at VA in September 1988 for a skin 
related problem.  At that time he also complained of mild 
tingling down the right upper extremity.  The examiner felt 
that the veteran possibly had nerve root paresthesias due to 
nerve root compression in the neck.  Cervical spine x-rays 
were taken and showed that the veteran had marked disc 
degenerative disease C4-7.  

At a November 1994 Persian Gulf War Registry examination the 
veteran reported that he had been heavily sprayed with Agent 
Orange while in service in Vietnam.  His main complaints were 
that he had no feeling from the knees down.  He had no 
feelings from the shoulder down to his fingers.  He took 
Methadone, which he had taken for the last 20 years.  
Examination revealed that the veteran had a normal gait and 
loss of sensation in both arms and lower legs.  

VA outpatient treatment records show that the veteran was 
seen in December 1994 for paresthesia-neuropathy.  In 
February 1995, the impression was peripheral neuropathy.  

At VA examination in March 1995, the veteran complained of 
having paresthesia and numbness of both arms and legs from 
the midthighs down.  The examiner commented that the veteran 
was being seen at the neurology department because of 
unexplained etiology for his numbness and paresthesia of the 
extremities.  

VA treatment records in March 1995, September 1996, and 
December 1996 show diagnosis of, and treatment for poly 
neuropathy and peripheral neuropathy.  In December 1996, the 
veteran underwent neurological testing , but he refused to 
complete an electromyelogram because the test reminded him of 
stabbing and shooting in the war.  

VA medical records show diagnoses of, and treatment for, 
peripheral neuropathy in February 1997, March 1997, April 
1997, June 1997, July 1997 and November 1997.  In particular, 
it is noted that on June 1st and June 27th, 1997, VA's Dr. W. 
wrote progress notes regarding the veteran's complaints 
associated with peripheral neuropathy.  On June 1st, Dr. W. 
stated an impression that the veteran had peripheral 
neuropathy secondary to Agent Orange exposure in Vietnam.  On 
June 27th, Dr. W. noted that the veteran had a history of 
intravenous drug abuse, and that the veteran could not sleep 
because of severe peripheral neuropathy secondary to Agent 
Orange exposure.  The impression was peripheral neuropathy 
and Agent Orange exposure.  

The veteran was treated at VA in September 1997 for increased 
pain associated with peripheral neuropathy and bilateral 
peroneal neuropathy.  During a VA psychiatric consultation in 
September 1997, the examiner included in the Axis III 
diagnosis that the veteran had chronic leg and hip pain 
associated with peripheral neuropathy; along with Agent 
Orange related cancers.  

In a November 1997 rating decision, service connection for 
peripheral neuropathy was denied.  Service connection 
remained denied in a December 1997 rating decision.  Severe 
peripheral neuropathy, and treatment thereof, was noted in VA 
medical records dated in December 1998.  

In July 1999, the veteran testified at a personal hearing 
before the Board.  He stressed that the record currently 
showed that he had peripheral neuropathy, severe, in his 
lower extremities, and that he had received consistent 
treatment for the disorder at VA.  The veteran explained that 
his job in Vietnam included hauling petroleum and driving 
convoys.  He noticed evidence of spray of Agent Orange and 
stated that the herbicide killed the jungle.  The spray was 
used to clear the roads.  He did not notice any tingling 
sensations while in Vietnam.  He left Vietnam in 1968, and 
first noticed signs of tingling sensations in 1982, with no 
pain.  He first started having pain with the tingling 
sensation in 1991 or 1992.  He currently took medication for 
the disorder.  He did not seek any medical treatment for his 
symptoms before 1991.  He said that a neurologist at VA had 
told him that his peripheral neuropathy was due to Agent 
Orange exposure in service.  He indicated that he had drug 
abuse in his past, but that no doctor had given him any cause 
for the peripheral neuropathy, other than that of herbicide 
exposure.  

In September 1999, the Board remanded the claim for further 
development, in part, to include getting further 
clarification from Dr. W. on whether the opinions he provided 
in June 1997, to the effect that the veteran had peripheral 
neuropathy attributable to Agent Orange, were based on his 
own medical opinion or on a history given by the veteran.  
Also, the Board requested an opinion based upon whether or 
not the veteran had acute or subacute peripheral neuropathy 
as defined by VA regulation.  

At VA neurological examination in November 1999, the 
veteran's chief complaint was numbness and tingling in the 
fingers and toes.  The examiner reviewed the veteran's 
medical records, including the diagnostic impressions of 
peripheral neuropathy.  

Strength examination revealed that there was no weakness of 
the arms, and there were no major problems with the legs.  He 
denied any memory changes.  Numbness and tingling was present 
from the hips to the toes in both lower extremities, 
discomfort was constant, and it was greatly increased with 
walking.  The veteran had no problems with control in his 
legs.  His handwriting was slower, and he had no difficulty 
with speech.  

Neurological examination revealed that the veteran was alert, 
with poor eye contact, and that he was mildly agitated.  
Cranial nerves were examined, and a motor examination was 
performed.  Sensory examination revealed vibratory sense was 
absent at the ankles.  Coordination and pinprick results were 
elicited.  He walked without a walking aid.  The examiner's 
impression was peripheral neuropathy, etiology undetermined.  
In the comment section, the examiner stated:

The patient developed symptoms of numbness and tingling 
in his fingers and toes in 1981.  Nerve conduction 
studies in the file are consistent with peripheral 
neuropathy.  The examination is in some ways atypical 
for this diagnosis.  Reflexes are more active at the 
knees and ankles than would be expected and there is 
reflex asymmetry in the lower extremities.  The mild 
ataxia can certainly occur with peripheral neuropathy.

With regard to the issues and questions reviewed in the 
remand letter...my response is that the patient does not 
have acute or subacute peripheral neuropathy based in 
the regulation definition of acute and subacute 
peripheral neuropathy, which means transient peripheral 
neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within 2 
years of date of onset.  This conclusion is based on 
subjective complaints of neuropathy occurring in 1981 
with the only identifiable exposure being over thirteen 
years after his military service.  However, there is no 
documentation in the medical records of any symptoms or 
findings related to peripheral neuropathy prior to the 
reported date of onset by the patient. 

With regard to onset of neuropathy during military 
service, it is very apparent that the symptoms of 
neuropathy DID NOT HAVE ONSET while the patient was in 
the military service.  He indicates that the complaints 
started in 1981 or possibly 1982 and he was discharged 
from the military in 1968....(emphasis in the original).  

Because of the patient's age and documented basal cell 
carcinoma of the skin, diagnostic possibilities must 
include lumbar radiculopathy based on reflex asymmetry 
in the legs.  However, there is no significant reduced 
motion of the lumbar spine.  Less remote possibilities 
are B12 deficiency, hypothyroidism, lumbar 
radiculopathy, and delayed consequences of long term 
heroin use.  Although reflex asymmetry would not be 
expected with these diagnoses paresthesias certainly 
could occur....

The patient describes a 30-year history of heroin use 
and also developed Methadone dependency.  This examiner 
is not familiar with a direct association with heroin 
use and development of peripheral neuropathies.  At this 
point, I cannot rule in and rule out causation of 
methadone abuse in relation to the peripheral 
neuropathy.  

The examiner ordered further testing of the veteran.  After 
the results of a B12 level, thyroid function test, and lumbar 
spine x-ray were available for review, the examiner added the 
following Addendum:  

[T]here is no Vitamin B12 deficiency, no finding of any 
metastatic lesion to the lumbar spine from a basal cell 
carcinoma of the skin or disc disease affecting the 
lumbar spine that can lead to lumbar radiculopathy.  
Interestingly, thyroid pane test and TSH results are not 
consistent with hypothyroidism ruling out the 
relationship between peripheral neuropathy and 
hypothyroidism.  

In conclusion the delayed onset of peripheral neuropathy 
after alleged herbicide exposure is more likely than not 
related to other metabolic disorder, which is 
undetermined at this point.  

The report is based on formal physical examination, 
formal testing and careful observation of the patient's 
spontaneous actions during the contact period.  This 
report relates a neurological assessment of alleged 
disability...

In response to he Board's inquiry, VA Dr. W., in January 
2000, stated that the veteran had had severe peripheral 
neuropathy for many years, which the veteran believed was 
related to Agent Orange exposure.  Dr. W. stated that in his 
progress note(s) from June1997, he related information that 
was provided to him by the veteran, and that he did not make 
any independent judgment based on medical evidence of the 
etiology of the veteran's complaints.  He noted that the 
veteran had been evaluated at the VA neurology clinic for 
pain, tingling and numbness in his extremities.  

In March 2000, Dr. W. stated that the veteran was being 
treated for basal cell cancer, and that he had severe 
peripheral neuropathy and would be evaluated for physical 
therapy.  In February 2001, the Board remanded the claim for 
further development.  

VA medical records dated from 2000 to 2002 make reference to 
continued treatment for peripheral neuropathy and other 
ailments.  In November 2002, the veteran was seen for lower 
extremity shooting pain.  The diagnosis was bilateral 
peroneal neuropathy with axonal involvement.  The impression 
included peripheral neuropathy and history of Agent Orange 
exposure.  This impression was noted throughout 1998 to 2000, 
as was the fact that the veteran believed that his problems 
were due to Agent Orange exposure.  

III.  Legal analysis

Applicable law provides that service connection will be  
granted if it is shown that the veteran suffers from  
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a  
preexisting injury suffered or disease contracted in line of  
duty, in active service.  38 U.S.C.A. § 1110.  That an injury  
occurred in service alone is not enough; there must be  
chronic disability resulting from that injury.  If there is  
no showing of a resulting chronic condition during service,  
then a showing of continuity of symptomatology after service  
is required to support a finding of chronicity.  38 C.F.R.  § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any  disease diagnosed after 
discharge, when all the evidence,  including that pertinent 
to service, establishes that the  disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the Court's holding in McCartt, supra). These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issue on appeal.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 ( 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Board has reviewed the records in its entirety.  The 
veteran served in Vietnam, and exposure to Agent Orange is 
presumed.  The evidence does not show that the veteran has 
peripheral neuropathy within the meaning of the presumptive 
regulations for herbicide exposure, and, on a direct basis, 
that his currently diagnosed peripheral neuropathy was 
manifested during service.  The veteran indicated he first 
noted symptoms in 1981, with some symptoms initially becoming 
manifest in 1991.  The earliest evidence of these symptoms in 
the record is shown at VA examination in 1988.  The first 
clinical evidence of peripheral neuropathy is, therefore, 
shown many years after active duty.  

The VA examiner in June 1997 wrote that the veteran had 
peripheral neuropathy as  result of exposure to Agent Orange 
in service.  When question further about this opinion, the VA 
examiner in January 2000 clearly stated that he had based his 
written statement in June 1997 on the veteran's recitation of 
history, and that the statement was not made with any 
independent judgment based on medical evidence of the 
etiology of the veteran's complaints.  The Board notes that a 
medical opinion based solely upon information provided by the 
veteran, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
failure of a physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in an 
adjudication on the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Thus, since Dr. W. indicated that he based his statement in 
June 1997 on the veteran's history alone, the Board finds the 
June 1997 statement by him to be less persuasive than the 
November 1999 VA examination report and medical opinions 
provided therein.  In November 1999, the VA examiner reviewed 
the veteran's claims folder and the Board's remand, as well 
as provided the veteran with an extensive neurological 
examination and indicated diagnostic testing, before opining 
that the veteran's peripheral neuropathy did not have its 
onset in service, that the veteran did not have acute or 
subacute peripheral neuropathy (meaning transient peripheral 
neuropathy that appeared within weeks or months of exposure 
to a herbicide agent and resolved within 2 years of date of 
onset), and, ultimately, that the delayed onset of the 
veteran's peripheral neuropathy after alleged herbicide 
exposure was more likely than not related to other metabolic 
disorder.  Again, the examiner performed additional 
diagnostic tests on the veteran before rendering the latter 
opinion.  

The remaining evidence of record, other than the veteran's 
contentions and testimony, does not serve to refute the 
negative nexus opinion of record.  Although a veteran can 
attest to his own memory of symptomatology, as a layperson he 
is not competent to offer medical opinions regarding its 
etiology or whether it constituted a disability within the 
meaning of the relevant regulation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In sum, the medical evidence of 
record does not relate the veteran's current peripheral 
neuropathy to his service or any incident therein.  The type 
of neuropathy contemplated by the presumption for exposure to 
herbicide agents has not been shown.  Moreover, the 
preponderance of the evidence is also against a finding that 
peripheral neuropathy was manifested during service or for 
many years thereafter.  Based on the foregoing, the Board 
finds that service connection for the reported peripheral 
neuropathy is not warranted on a direct basis or pursuant to 
one of the applicable presumptions for organic diseases of 
the nervous system or acute and subacute peripheral 
neuropathy.  

To reiterate, the preponderance of the evidence is against 
the veteran's claim.  It follows that the evidence is not so 
evenly balanced as otherwise permit a favorable determination 
under 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 

	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



